Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Armando Jimenez Tagle appeals the district court’s order denying without prejudice his motion to dismiss his criminal indictment, conviction, and sentence for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Tagle, No. 3:12-cr-00295-MOC-DCK-1 (W.D.N.C. Mar. 6, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this Court and argument would not aid the decisional process.

AFFIRMED.